Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	The Applicants’ Amendment to the Specification filed on 03/02/2022 is entered.
	The Listing of Claims filed on 03/02/2022 is entered.
	Claims 32 and 34-35 are pending and under examination.
Response to Amendment
	Any/all objections and/or rejections made by the examiner in the previous office action and not repeated in this office action are withdrawn in view of the applicant’s submission filed 03/02/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2022 has been considered by the examiner.
Priority
This application is a CON of 15/282,548 filed on 09/30/2016 (now US Patent 10,093,935) which is a DIV of 13/186,001 filed on 07/19/2011 (now US Patent 9,493,800) which is a CON of 12/596,272 filed on 06/29/2010 (now US Patent 7,981,685) which is a 371 of PCT/US08/60474 filed on 04/16/2008 which claims priority benefit of US Provisionals 61/026,610 filed on 02/06/2008 and 60/923,679 filed on 04/16/2007.
	However, the disclosure of the prior-filed application, Application No. 60/923,679 filed on 04/16/2007, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The provisional application does not support a composition comprising an acyl amino acid isolated from a bacterial cell, wherein the acyl amino acid comprises a single natural glycine covalently linked to a natural fatty acid, wherein the natural fatty acid is a beta-hydroxy fatty acid with a branched carbon chain. 
The applicants’ response filed on March 02, 2022 is to argue that the ‘679 Provisional does support the present claims. However, this argument is unpersuasive because the applicants’ do not point to where such support is found in the ‘679 Provisional. Thus, claims 32, and 34-35 do not receive priority to Application No. 60/923,679 filed on 04/16/2007.

Claim Rejections - 35 USC § 103  - maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 32, and 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morishita et al (The Journal of Antibiotics June 1997 Vol 50, No. 6, pages 457-468).  
Regarding claim 32, Morishita et al discloses a composition comprising an acyl amino acid isolated from a bacterial cell, wherein the acyl amino acid comprises a single natural glycine covalently linked to a natural fatty acid, wherein the natural fatty acid is a beta-hydroxy fatty acid with a branched carbon chain, wherein the natural fatty acid is produced by a marine bacterial cell (Cytophaga sp. SANK 71996). (page 460, Table 1).  
Regarding claim 34, Morishita et al discloses beta-hydroxy myristic acid (page 459, left col., para 2; page 460, Table 1).  
Regarding claim 35, Morishita et al does not disclose that the bacterial cell is or comprises Bacillus subtilis.  However, the claim is drawn to a product.  Especially since the product is required to be free of bacterial cell proteins, absent evidence to the contrary, the limitation of Bacillus subtilis is not being interpreted to change the structure of the claimed product as presently written.
However, Morishita et al differs from the present claims because it does not explicitly disclose that the composition is free of bacterial cell proteins but does disclose purification of the composition.  In view of the high skill level in the relevant art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art would have been motivated to purify the acyl amino acid comprising a single natural glycine covalently linked to a natural fatty acid to be free of the marine bacteria from which it was isolated for the rationale of use of a pure product in biological assays such as calcium channel blocker assays (page 457, para 2). In view of the high skill level in the art it is considered one of ordinary skill in the art would have had a reasonable expectation of success to purify the acyl amino acid comprising a single natural glycine covalently linked to a natural fatty acid to be free of bacterial proteins.
Response to Arguments
The applicants’ arguments filed on March 02, 2022 have been fully considered but are unpersuasive.  The applicant(s) argue that “Morishita does not disclose an acyl amino acid isolated from a bacterial cell as recited in the present claims, and does not motivate a person skilled in the art to produce such a recited composition, let alone with any reasonable expectation of success”. Specifically, the applicants argue that “Morishita describes, for example, in the section entitled "Fermentation and Isolation" N-(3-acyloxyacyl)glycines (see Fig. 2), which is an ester compound and has two fatty acids coupled to each other through an oxygen residue”.   Further, the applicants argue that “[s]uch a compound is different from an acyl amino acid isolated from a bacterial cell that "comprises a single natural glycine covalently linked to a natural fatty acid, wherein the natural fatty acid is a beta-hydroxy fatty acid with a branched carbon chain" as recited in the present claims”.  However, this argument is unpersuasive because in the “Definitions” section of the  instant specification, the term “acyl amino acid” is defined as follows: “Acyl amino acid: The term "acyl amino acid" as used herein refers to an amino acid that is covalently linked to a fatty acid.” (See para 0026, line 1).  As stated in the body of the rejection, Morishita et al discloses a composition comprising an acyl amino acid isolated from a bacterial cell, wherein the acyl amino acid comprises a single natural glycine covalently linked to a natural fatty acid, wherein the natural fatty acid is a beta-hydroxy fatty acid with a branched carbon chain, wherein the natural fatty acid is produced by a marine bacterial cell (Cytophaga sp. SANK 71996). (page 460, Table 1).  The applicants’ argument that “Morishita describes, for example, in the section entitled "Fermentation and Isolation" N-(3-acyloxyacyl)glycines (see Fig. 2), which is an ester compound and has two fatty acids coupled to each other through an oxygen residue” is unpersuasive.  The rejection did not refer to this compound shown in Figure 2 but rather referred to page 460, Table 1.  Further, Morishita et al discloses beta-hydroxy myristic acid (page 459, left col., para 2; page 460, Table 1).  Note that this rejection is for obviousness rather than for anticipation.  
Further, the applicants’ argument that Morishita et al “does not motivate a person skilled in the art to produce such a recited composition, let alone with any reasonable expectation of success” is unpersuasive.  Morishita et al explicitly discloses purification of the product for the rationale of use of a pure product in biological assays such as calcium channel blocker assays (page 457, para 2).  Note that the present claims are drawn to a product and not to a method of making the product.  It would have been prima facie obvious to assume that the term “purification” would include being “free of bacterial cell proteins” because Morishita et al disclose the intended use was as a pure product in biological assays such as calcium channel blocker assays (page 457, para 2).  Further, the applicant’s argument regarding no reasonable expectation of success is unpersuasive because arguments of counsel cannot take the place of evidence on the record.

Double Patenting – maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Currently amended claims 32, and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,970,036. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are rendered obvious over the patented claims.  The patented claim recites an acyl amino acid product made in a B. subtilis cell, the acyl amino acid comprising a glycine whose acyl moiety is from a fatty acid myristic acid.   However, the patented claims differ from the present claims because they do not recite that the composition is free of bacterial cell proteins.  In view of the high skill level in the relevant art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art would have been motivated to purify the acyl amino acid comprising a single natural glycine covalently linked to a natural fatty acid to be free of the marine bacteria from which it was isolated for the rationale of use of a pure product in biological assay. In view of the high skill level in the art it is considered one of ordinary skill in the art would have had a reasonable expectation of success to purify the acyl amino acid comprising a single natural glycine covalently linked to a natural fatty acid to be free of bacterial proteins which renders obvious the instant claims 32, and 34-35.

Currently amended claim 32, and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6, and 15-16 of now issued US Patent 11,155,843 (previously Application No. 16/823,173). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims render obvious the instant claims because they are drawn to a product comprising an acyl glycinate comprising a single glycine covalently linked to a beta-hydroxy fatty acid with a branched carbon chain (patented claims 5 & 15) and where the beta-hydroxy fatty acid with the branched carbon chain is beta-hydroxy myristic acid (patented claims 6 & 16) and where the acyl glycinate is isolated from a B. subtilis bacterial cell (e.g., patented claim 4).  However, the patented claims differ from the present claims because they do not recite that the composition is free of bacterial cell proteins.  In view of the high skill level in the relevant art before the effective filing date of the presently claimed invention it is considered that one of ordinary skill in the art would have been motivated to purify the acyl amino acid comprising a single natural glycine covalently linked to a natural fatty acid to be free of the marine bacteria from which it was isolated for the rationale of use of a pure product (free of bacterial contamination) in the personal care product. In view of the high skill level in the art it is considered one of ordinary skill in the art would have had a reasonable expectation of success to purify the acyl amino acid comprising a single natural glycine covalently linked to a natural fatty acid to be free of bacterial proteins which renders obvious the instant claims 32, and 34-35.
Response to Arguments
The applicants’ arguments filed on March 02, 2022 regarding the NSDP rejections have been fully considered but are unpersuasive.  
The applicants argue that “present claims differ in scope and content from those issued in each of the ‘036 Patent and the ‘843 Patent”.  Specifically, the applicants argue that the present claims recite "the composition is free of bacterial cell proteins". Further, the applicants argue that “the Office Action has not substantiated the allegations that those skilled in the art would modify the claims of either the '036 Patent or the '843 Patent to arrive at the presently claimed invention”. In addition, the applicants’ argue that “Still further, Applicant notes that the present case is currently under examination, subject to claim revision”. However, the argument that the present claims differ in scope and content from those issued in each of the ‘036 Patent and the ‘843 Patent is unpersuasive.  Claims may differ in scope and content as long as the patented claim anticipates or renders obvious the instant claim(s).  Also, regarding the limitation of being free of bacterial cell proteins, the rationale is from the patented claims which recite a personal care product and it would be prima facie obvious not to have bacterial contamination in a personal care product.  Note that the present claims are drawn to a product and not to a method of making the product.  Further, the patented claims do not positively recite that they contain bacterial proteins.  Further, the arguments of counsel cannot take the place of evidence on the record.  Thus, the NSDP rejections over each of the ‘036 Patent and the ‘843 Patent” are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658